Citation Nr: 1139832	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic nasal disorder, as a result of treatment at a VA facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the medical evidence of record demonstrates the presence of additional disability in the form of a chronic nasal disorder, secondary to nasal passage surgery performed at a VA facility.
 
2. The chronic nasal disorder is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.

3. The chronic nasal disorder was the result of a reasonably foreseeable event.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic nasal disorder, as a result of treatment at a VA facility is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in May 2006, prior to the initial unfavorable AOJ decision issued in April 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  This letter also provided information as to the substantiation of disability ratings and effective dates.  
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and obtaining a VA opinion.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, a December 2006 VA examination report, and a March 2007 ENT specialist opinion, were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  Additionally, an opinion from a specialist with the VHA was supplied to the Board.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.
With regard to the VA opinions, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is evident by the discussion below, the Board found that the VA opinions of record in the case did not provide all the necessary information to allow for an equitable decision on the claim.  Accordingly, the Board requested an opinion from a VHA specialist.  

The VHA specialist reviewed the claims file and noted relevant documents in post-service treatment evidence prior to offering negative opinions in response to the questions posed.  The Board observes that the opinions provided were supported by a rationale based on all the available evidence.  There is nothing to suggest that the specialist's opinion is not sufficiently grounded in the facts of the case or that she reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.


II. Analysis 

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of his nasal passages as a result of a septorhinoplasty performed at a VA hospital in December 1999, which he claims resulted in an additional disability requiring another surgery in September 2002.  He contends that the second surgery did not correct the additional disability, which he reports includes not being able to breathe through the right nostril.  

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  
38 C.F.R. § 3.361(b) (2011).

The initial inquiry is whether or not the Veteran sustained additional disability as the result of VA treatment.  The record reflects that in August 1999, the Veteran underwent a septoplasty with nasal reconstruction to repair a nasal airway obstruction secondary to septal deviation and an acquired external nasal deformity.  At the time, the Veteran had a history of difficulty breathing through his left nostril.  

In August 2001, the Veteran underwent an inferior turbinate reduction due to nasal airway obstruction secondary to hypertrophic inferior turbinates.  Then, in September 2002, right nasal valve collapse with airway obstruction was diagnosed, and a suture suspension of the right nasal valve was performed.  

The Veteran contends that he could not breathe through his right nostril as a result of the August 1999 surgery and that the defect was not remedied by the subsequent procedures.  The Board observes that the June 2011 VHA opinion indicates that since the Veteran does not have a complete blockage of the right nasal passage or any blockage on the left side, he does not have a chronic disability.  However, the Board observes that the December 2006 VA examiner found that the air passing through the right nasal passage was approximately 50 percent of the amount passing through the left nasal passage.  Therefore, for the purposes of this decision, the Board affords the benefit of the doubt to the Veteran and determines that any reduction in the Veteran's breathing ability through the right nostril constitutes an additional disability in that the nasal passage is now smaller than it was in the past causing a reduction in air flow through that passage.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

The record is not clear that the right nasal passageway reduction resulted from the VA treatment.  In this regard, the Board notes that the Veteran's first surgery was in August 1999, but the first post-surgical complaints with regard to the right nasal passage were not until August 2001, which concerned an enlarged turbinate.  The turbinate was reduced; however, the December 2006 VA examiner again noted enlarged turbinates bilaterally.  There is no indication that the enlarged turbinates occurred secondary to the surgery.  Nevertheless, the Board observes that the June 2011 VHA opinion indicates that nasal airway obstruction is a well-known risk for the August 1999 surgery.  Consequently, the Board again applies the benefit of the doubt and determines that the Veteran's right nasal passageway problem was secondary to surgical treatment by VA.  Id.

Nevertheless, nothing in the record demonstrates that the blockage of the right nasal passageway was the result of negligence or lack of care on VA's part or that it was not an event reasonably foreseeable.  To reiterate, nasal airway obstruction was identified by the June 2011 ENT specialist to be a well-known risk of the procedure.  Thus, it was a reasonably foreseeable occurrence.  Moreover, the operation reports reflect that informed consent was obtained for each procedure and that there were no complications during the procedures.  Further, the June 2011 VHA opinion indicates that the ENT team worked together as would be expected.  

There are no other competent and probative opinions of record.  As related above, a VA examination was performed in December 2006; however, although the findings at that examination were probative of the claim, the opinions are not adequate.  Barr at 311.  The examiner stated that an opinion could not be formed without resorting to speculation, which the Board notes does not constitute an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The examiner then suggested that the file be reviewed by an ENT specialist.  Such review occurred, and an opinion was received in March 2007.  The ENT specialist opined that there was no additional disability and that there was no evidence of fault on VA's part in performing the surgery.  However, the specialist provided no explanation for these findings, which for VA purposes, renders the opinions inadequate.  

The Veteran has also not provided competent evidence that contradicts the negative opinion of record.  The Veteran's statements alone may serve to describe symptoms in support of a diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran is competent to describe a perceived difficulty in breathing through his nose, as well as when the difficulty began.  However, he is not competent to assess the quality of care he received within the standards of the health care profession.  Thus, although the Veteran has additional disability as a result of VA treatment, the Board finds that the disability did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Nor was the treatment performed with lack of informed consent or the disability an unforeseeable outcome of the care he received.  Accordingly, the Board determines that a preponderance of the competent evidence is against the Veteran's claim, and concludes that the requirements for a successful claim for benefits pursuant to 38 U.S.C.A. § 1151 have not been met.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic nasal disorder, as a result of treatment at a VA facility is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


